Citation Nr: 1537888	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  09-35 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California

THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for eczema of the scalp.

2.  Entitlement to an increased rating in excess of 10 percent for epidermophytosis of both feet. 

3.  Entitlement to an increased rating in excess of 10 percent for hypertension. 

4.  Whether new and material evidence has been submitted to reopen a service connection claim for an ear condition, to include otitis externa and tinnitus.

5.  Entitlement to service connection for tinnitus. 

6.  Entitlement to service connection for chronic otitis externa.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from March 1953 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision, which did not reopen the Veteran's claim for an ear condition, and a November 2007 rating decision, which addressed the Veteran's claim for an increased rating for eczema of the scalp, epidermophytosis of both feet and hypertension.  Both of these rating decisions were adjudicated by the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2015, the Veteran presented sworn testimony during a Video Conference Board hearing in Oakland California, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for otitis externa is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
	
FINDINGS OF FACT

1.  During the entire period on appeal, the evidence reflects that the Veteran's eczema has been treated with near-constant topical corticosteroids, but not systemic corticosteroids, and eczema has affected less than a 20 percent area at most.

2.  During the entire period on appeal, the evidence reflects that the Veteran's epidermophytosis is of both feet has been treated with at most six weeks of corticosteroid with a 12 months period, but not systemic corticosteroids, and it has affected at most a 5 percent area at most.

3.  Throughout the appeals period, the Veteran's hypertension has been manifested by a need for continuous medication and a history of diastolic pressures predominantly 100 or more; diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more have not been shown.

4.  In August 1978 the RO issued a rating decision that denied service connection for an ear condition and no appeal was perfected from this decision.

5.  Since the August 1978 decision, evidence sufficient to substantiate the Veteran's claim of entitlement to service connection for an ear disorder to include otitis externa and tinnitus has been submitted.

6.  Tinnitus is etiologically related to ear trauma sustained in active service.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for eczema have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.118, Diagnostic Codes 7800, 7806 (2015).

2.  The criteria for a rating in excess of 10 percent for epidermophytosis of both feet have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.20, 4.118, Diagnostic Codes 7813, 7806 (2015).

3.  The criteria for a disability rating higher than 10 percent for hypertension have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2015).

4.  The unappealed August 1978 rating decision that denied service connection for an ear disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).

5.  With respect to the Veteran's claim for service connection for an ear condition to include tinnitus and otitis externa, new and material evidence has been received since the August 1988 denial. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.158 (2015).

6.  Tinnitus was incurred in active service.  38 U.S.C.A. § 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 

The Board notes on the onset, that insofar that the Veteran's claim to reopen his claim for an ear condition to include the extrapolated claims of tinnitus and otitis externa are addressed there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to these claims, given that any error would be harmless.

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In the instant case, notice was provided to the Veteran in August 2007, prior to the adjudication of his claim in November 2007.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Board notes that the rating criteria provided to the Veteran in his rating decision, statement of case (SOC), supplemental statement of case (SSOC) was incorrect and was drawn from outdated rating criteria not applicable to the Veteran's claims for his epidermophytosis of both feet and his eczema of scalp.  The Board finds that the Veteran's has notice of the correct rating criteria as the schedule of disability ratings is available for his review as public information.

VA satisfied its duty to assist the Veteran in the development of his claim and to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).  The AOJ associated the Veteran's service treatment records, service personnel records, VA treatment records, and identified private treatment records with the claims file.  

In October 2007 and in January 2014, VA provided the Veteran with a medical examination and obtained a medical opinion addressing the current status of the Veteran's disability.  The examination and opinion are adequate for the disability, discussed below, as the examination reports show that the examiners considered the relevant history of the Veteran's disability.  The examiners provided a sufficiently detailed description of the disability, and the examiners provided an analysis to support his opinion. See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  


New and Material Evidence

Initially, the Board notes that whenever a claim to reopen is filed, regardless of how it was characterized by the agency of original jurisdiction, the Board must make a de novo determination as to whether new and material evidence has been received. 
Barnett v. Brown, 83 F.3d 1380, 1383   (Fed. Cir. 1996) (whether new and material evidence has been submitted must be asked and answered by the Board de novo whenever a claim to reopen is filed).

New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429   (1996); King v. Brown, 5 Vet. App. 19, 21


	(CONTINUED ON NEXT PAGE)

Merits

The Veteran was denied service connection for an ear disorder in an August 1978 rating decision because there was no evidence that the Veteran's ear condition was incurred in service. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement. 38 C.F.R. § 3.156(a); Shade v. Shinseki, supra.

The Veteran testified in his July 2014 hearing that his otitis externa first manifested in service and has continued since. This testimony is new in that it was not previously of record. It is also material because it relates to unestablished facts necessary to substantiate the Veteran's claim for service connection for an ear condition. Specifically, due to the prior lack of evidence of an in-service incurrence, this new evidence is material because it relates to an element that was previously not shown, an in-service incurrence. See Shade, supra.

Accordingly, the Board finds that new and material evidence has been submitted, and the claim for service connection for an ear disorder and the extrapolated claims of otitis externa and tinnitus are reopened. 38 U.S.C.A. § 5108.

-Service Connection-

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. § 3.303 (2015).
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Tinnitus-Merits

The Veteran has asserted that he has tinnitus as a result of ear trauma sustained while in active service.  Specifically, the Veteran has reported ear trauma in the form of ear cleaning with high pressure water.  A review of the Veteran's service treatment records corroborates this episode of cleaning in June 1956, November 1959, July 1960, June 1963, April 1964, and May 1969.  Therefore, the Board concedes the Veteran's exposure to ear trauma while in active service.
 
A review of the service medical records is silent for treatment for or a diagnosis of tinnitus while the Veteran was in active service.  However, the Veteran has reported that he first experienced tinnitus while in active service and has continued to experience tinnitus since his separation from active service.  
 
The Veteran is competent to report when he first experienced tinnitus and that the symptoms have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible.
 
The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  The Veteran is competent to identify tinnitus and his statements have been found credible. 
 
In sum, the Board has conceded ear trauma during active service.  The Veteran has competently reported that he first experienced tinnitus while in active service and that he has continued to experience it since that time and those statements have been found credible by the Board.
 
Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for tinnitus is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

-Increased Ratings-

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is considered when assigning disability ratings. 38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). A review of the recorded history of a disability is necessary in order to make an accurate rating. 38 C.F.R. §§ 4.2, 4.41 (2015). The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue. Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999). The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Excess of 10 percent for epidermophytosis

Under 38 C.F.R. § 4.118, Diagnostic Code 7813, dermatophytosis is to be rated under the diagnostic code for disfiguring scars to the head, face or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805) or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  As the Board notes that the Veteran dermatophytosis by his own admission is restricted to his feet, the Diagnostic Code from 7800 and 7801-7805 are not applicable because thy involve the head face or neck and stable or unstable scars which are not pertinent to the Veteran's disability of the feet.  Thus, the Veteran's epidermophytosis of both feet is most closely related to Diagnostic Code 7806

Dermatitis or eczema.

A 10 percent disability rating is warranted when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period. 

A 30 percent disability rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period. 

The highest 60 percent disability rating is warranted More than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.


Feet -Merits

The Veteran contends that he is entitled to a higher evaluation a higher evaluation for his skin disability of the feet. 

Unfortunately, the Veteran's skin disability of the feet does not warrant an increase.  Turning to the Veteran's private treatment records from Kaiser Permmante from October 2011 to February 2014, these records mainly addressed an unrelated optical condition and only noted that the Veteran was prescribed a hydrocortisone cream since July 2013.  Likewise, the Veteran's VA treatment records from January 2007 to February 2015 indicate that the Veteran's skin condition has been stable.  VA treatment records from January 2007 note transient patches in other parts of his body but do not note any finding of the Veteran's feet.  In July 2007, the Veteran is prescribed a topical cream for this disability, which from VA treatment records from March 2008, July 2009, January 2010, January 2011 and August 2013 indicates this cream has been successful, when used, in stabilizing the Veteran's skin disability of the feet.  The Board notes that in the Veteran's July 2009 VA treatment note, the Veteran was prescribed a fluocinolone solution to apply topically if his skin disability became pruritic.  However, outside of this prescription there is no other indication in following treatment notes from January 2010, January 2011 or the August 2013 VA examination that the Veteran has continued with this medication.  It is also noted by the Board that this medication was to be used only when the Veteran's condition was pruritic and not as a routine application.

Turning to the January 2014 VA examination of the Veteran's skin condition of the feet, the VA examiner notes the Veteran's history of his disease and notes that the Veteran has most recently had prescribed a ketoconazole cream used on his feet.  He goes on to write that the Veteran uses this ketoconazole six weeks or more in a 12 month period, but not constantly or near constantly.  He also wrote that the Veteran did not have any systemic manifestation due to any skin diseases.  Upon inspection of the Veteran's skin disability of the feet, the VA examiner noted that the total body area affected was less than five percent, and of this five percent none was exposed.

Turning to the Veteran's statement concerning his skin disability, the Veteran testified in his July 2015 Video Conference Hearing that he uses an ointment to control breakout of his skin disability, but was unable to identify how often these breakout occurred.  Likewise, the Veteran's July 2008 Notice of Disagreement (NOD) and September 2009 substantive appeal do not identify a specific basis for an increased rating.

Considering the foregoing, the Board reasons, that the criteria for either a 30 percent or 60 percent are not met.  As noted above, the Veteran does not meet the 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected or more than 40 percent of the entire body or more than 40 percent of exposed areas affected.  Turning to the systemic therapy criteria, the medical evidence as listed above does not report that the Veteran has received systemic therapy.  See Dorland's Illustrated Medical Dictionary, 1888 (31st ed. 2007) (defining systemic as "pertaining to or affecting the body as a whole").  Instead, the Veteran has used a localized ketoconazole cream on his feet and may have used a localized hydrocortisone cream on the same area as it is unclear whether this cream was prescribed for the Veteran's feet.  The Veteran also has not presented any argument or contention outside of his claim that an increased is warranted to justify an increased rating.  As noted above, the Veteran submits only that he uses an ointment on occasion to control outbreaks of his skin disability.  Thus, after consideration of the above evidence, the Board finds that an increased rating is not warranted. 

Scalp-Eczema - Merits

Unfortunately, the Veteran's skin disability of the scalp does not warrant an increase.  As enumerated above, in addressing the Veteran's skin disability of the feet, there has been no documented change in the Veteran's eczema of the scalp.  

Much like the Veteran's skin disability of the feet, addressed above, the Veteran's VA treatment records document the Veteran's scalp has been stable.  A VA clinician in a January 2007 VA treatment note observed that the Veteran has a rash of the upper chest, anterior neck, patches on the shoulder, and on the scalp.  The Veteran was prescribed a triamcinolone ointment to apply locally and the VA treatment notes document excellent results.  In a July 2009 VA treatment note, the Veteran requested a steroid to help with flare ups of pruritus and was prescribed fluocinolone solution to apply locally.  In January 2010, a VA clinician noted that the Veteran's scalp seborrhea was minimal and the Veteran was using Selsun Shampoo and triamcinolone ointment.  Likewise in January 2011, a VA clinician noted that the triamcinolone ointment controlling the symptoms of his eczema.  An August 2013 VA treatment note contains similar sentiments, stating the Veteran's skin disability is stabilized with the use of the Selsun shampoo and ointment.  The Board notes in considering this evidence the local application of a corticosteroid ointment.  However, as noted above in regards to the Veteran's feet, this treatment is not considered systemic. 

Turning to the January 2014 VA examination of the Veteran's skin condition of the feet, the VA examiner notes the Veteran's history of his disease and notes that the Veteran has most recently had prescribed a topical mediation, which has worked reasonably well when used regularly.  He goes on to write that the Veteran uses this triamcinolone cream constantly or near constantly.  The examiner further notes that there is no systemic manifestation due to any skin diseases.  Upon inspection of the Veteran's skin disability of the feet, the VA examiner noted that the total body area affected was less than five percent to less than 20 percent, and of this five to less than 20 percent, five to less than 20 percent was exposed.

Considering the foregoing, the Board reasons, that the criteria for either a 30 percent or 60 percent are not met.  As noted above, the Veteran does not meet the 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected or more than 40 percent of the entire body or more than 40 percent of exposed areas affected.  Turning to the systemic therapy criteria, as addressed above, the Veteran uses topical localized treatment not systemic.  The Veteran also has not presented any argument or contention outside of his claim that an increased is warranted to justify an increased rating.  As noted above, the Veteran submits only that he uses an ointment on occasion to control outbreaks of his skin disability.  Thus, after consideration of the above evidence, the Board finds that an increased rating is not warranted.

Hypertension

The Veteran's service-connected hypertension is rated under Diagnostic Code (DC) 7101 which provides for a 10 percent disability rating for diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more; or as the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 

A 20 percent rating is warranted for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more. 

38 C.F.R. § 4.104, DC 7101. For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm. Id.  

Hypertension - Merits

The Veteran contends that he is entitled to a higher evaluation for service connected hypertension. 

Unfortunately, the Veteran's service connected hypertension does not warrant an increase. Review of VA treatment records shows that the Veteran's blood pressure was 136/74 in October 2006, 138/78 in May 2007, 160/100 May in 2007, 120/61 February in 2008, 143/73 in February 2008, 144/80 June in 2008, 134/70 in November 2008, 134/70 in November 2008, 134/64 in February 2009, 150/72 in June 2009, 140/90 in December 2009, 135/72 in December 2009, 133/71 in April 2010, 140/90 in May 2010, 134/80 in May 2010, 150/72 in May 2010, 138/62 in November 2010, 131/62 in April 2011, 137/54 in September 2011, 137/54 in September 2011, 140/90 in March 2012, 148/80 in March 2012, 150/68 in March 2012, 153/66 in July 2012, 140/90 in July 2012, 143/65 in March 2013, 134/80 in April 2013.  In a VA examination in January 2014, the Veteran's blood pressure was 158/80, 160/78, and 160/82.  The VA examiner commented in this examination that the Veteran does not have a history of diastolic blood pressure elevation to predominantly 100 or more.  Thus, review of the record shows that the Veteran has not had diastolic pressure readings predominantly 110 or more, or systolic pressure predominantly 200 or more, or a history of diastolic pressure predominantly 100 or more.

The preponderance of the evidence is therefore against a finding that the Veteran's hypertension has met or approximated the criteria for a 20 percent rating at any point. 38 C.F.R. §§ 4.7. As the preponderance of the evidence of record is against the claim; the benefit-of-the-doubt doctrine does not apply; and the claim for a compensable rating for hypertensive vascular disorder must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to an increased rating in excess of 10 percent for eczema of the scalp is denied

Entitlement to an increased rating in excess of 10 percent for epidermophytosis of both feet is denied.

Entitlement to an increased rating in excess of 10 percent for hypertension is denied.

New and material evidence sufficient to reopen the previously denied claim for an ear condition, to include otitis externa and tinnitus has been received, and the appeal is granted to this extent only.

Entitlement to service connection for tinnitus is granted.


	(CONTINUED ON NEXT PAGE)


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for otitis externa.

The Board notes that the Veteran has not had his contention that he has suffered from otitis externa from his time of separation addressed by a medical examiner.  The Board finds that such an examination is warranted to address this contention. See 38 U.S.C. 5103A (West 2014).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities. The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development is accomplished, schedule the Veteran for an appropriate VA examination with Ear Nose and Throat specialist to identify ear disability, to include otitis externa, and their etiology(s), the claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

The examiner(s) should review the service treatment records (STRs), any post-service records contained in the claims file, and take a detailed history from the Veteran regarding the onset of his ear disability and any continuity of symptoms since that time.  

(a) After considering the pertinent information in the record in its entirety, the VA examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that any ear disability identified, to include otitis externa, was incurred or aggravated by his active duty.

In providing an opinion, the examiner should comment on the Veteran's service treatment records regarding evacuation of his ear in June 1956, November 1959, July 1960, June 1963, April 1964, and May 1969.

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to service connection for otitis externa.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).   





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


